COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE:                                          §              No. 08-08-00200-CV
  PROFESSIONAL FOOD SYSTEMS and                   §        AN ORIGINAL PROCEEDING
  PILGRIM’S PRIDE CORPORATION,
                                                  §               IN MANDAMUS
  Relators.
                                                  §

                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Linda Chew, Judge of the 327th District Court of El Paso, Texas, and concludes

that Relators’ petition for writ of mandamus should be dismissed. We therefore dismiss the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 29TH DAY OF NOVEMBER, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.